DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of forming fork-sheet semiconductor device comprising:
forming a first-type source/drain region and a second-type source/drain region separated from the first-type source/drain region by an insulator pillar;
depositing a metal coating that encapsulates the first-type source/drain region, the second-type source/drain region, and the insulator pillar;
recessing the metal coating to form an inter-contact trench that defines a first-type contact portion and an opposing second-type contact portion separated from the first-type contact portion by the insulator pillar; and
forming a first upper interconnect structure on the first-type contact portion and a second upper interconnect structure on the second-type contact portion, the second upper interconnect structure electrically isolated from the first upper interconnect structure.

Claim 9 recites a fork-sheet semiconductor device comprising:
a first-type source/drain region on a substrate and a second-type source/drain region on the substrate and separated from the first-type source/drain region by an insulator pillar;
a metal coating including a first metal portion that completely covers a first upper surface and a first exposed sidewall the first-type source/drain region and a second metal portion that completely covers a second upper surface and a second exposed sidewall the second-type source/drain region, the first and second metal portions separated from one another by the insulator pillar that is interposed therebetween;
a first-type contact portion extending vertically from the first metal portion and an opposing second-type contact portion extending vertically from the second metal portion; and
a first upper interconnect structure that contacts the first-type contact portion and a second upper interconnect structure that contacts the second-type contact portion.

Claim 15 recites a fork-sheet semiconductor device comprising:
a first-type source/drain region on a substrate and a second-type source/drain region on the substrate and separated from the first-type source/drain region by an insulator pillar;
a first silicide layer that completely coats a first upper surface and a first exposed sidewall the first-type source/drain region and a second silicide layer that completely coats a second upper surface and a second exposed sidewall the second-type source/drain region, the first and second silicide layers separated from one another by the insulator pillar that is interposed therebetween;
a wrap-around contact including a first metal portion completely covering the first silicide layer and a second metal portion completely covering the second silicide layer;
a first-type contact portion extending vertically from the first metal portion and an opposing second-type contact portion extending vertically from the second metal portion; and
a first upper interconnect structure that contacts the first-type contact portion and a second upper interconnect structure that contacts the second-type contact portion.

Previous rejections were in view of US PG Pub 2017/0047256 (“Cheng”) and US PG Pub 2020/0006160 (“Lin”). Together, the references suggest various embodiments for forming source/drain regions having a metal coating for electrical connections. Lin further includes interconnection structures for contacting source/drain regions of a finFET device. However, the references do not arrive at the devices using the method claimed by Applicant and the structures suggest by the references do not include all limitations claimed by Applicant. Applicant’s remarks, filed on 04/22/2022, are found to be persuasive but are not repeated here. 
US Patent No. 10,236,292 (“Frougier”), US PG Pub 2020/0119180 (“Frougier’180”) and US Patent No. 9,847,390 (“Xie”) are cited as being examples of other, relevant references in the art. While the references show similar structures to Applicant, they do not include all limitations claimed by Applicant and it is not apparent to modify the structures to include the limitations claimed by Applicant. Claims 2-8, 10-14 and 16-20 depend on one of Claims 1, 9 or 15 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818